Citation Nr: 0726439	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  00-12 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 13, 
1998, for the award of a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jenny Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty fro May 1954 to July 1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  In a 
Hearing Officer's Decision dated in December 1999, the RO 
granted entitlement to TDIU and assigned an effective date of 
August 13, 1998.  Notice of this decision was sent to the 
veteran in an undated letter.  In April 2000, the veteran 
filed a statement asserting entitlement to an earlier 
effective date for TDIU, and in a March 2001 rating decision 
the RO, in pertinent part, denied an effective date earlier 
than August 13, 1998, for the award of TDIU.  The veteran's 
disagreement with the August 13, 1998, effective date led to 
this appeal.  His testimony at an August 2001 hearing 
included this issue.  In August 2003, the veteran cancelled 
his request for another hearing following notice that the 
Veterans Law Judge who conducted the August 2001 hearing had 
retired.  

In August 2003, at the request of the veteran's 
representative, the Board advanced the appeal on its docket.  
During the course of the appeal, the case was transferred to 
the jurisdiction of the Houston RO.  

In a November 2003 decision, the Board denied entitlement to 
an effective date earlier than August 13, 1998, for the award 
of TDIU.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), and the parties 
subsequently filed a Joint Motion for Partial Remand (Joint 
Motion).  This requested that the Board's denial of an 
earlier effective date for the award of TDIU be vacated and 
remanded to the Board for further consideration.  It was 
argued that the Board had failed to consider whether the 
veteran was entitled to an earlier effective date of up to 
one year prior to August 13, 1998, based on the provisions of 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.200(o)(2).  The 
Court issued a November 2004 Order that vacated and remanded 
the issue of entitlement to an effective date earlier than 
August 13, 1998, to the Board for action consistent with the 
Joint Motion and Order.  

In a decision dated in March 2006, the Board denied 
entitlement to an effective date earlier than August 13, 
1998, for the award of TDIU, and the veteran appealed to the 
Court.  In September 2006, the VA Secretary, through his 
Office of General Counsel, filed an Appellee's Motion for 
Remand (Remand Motion) and advised the Court that the 
veteran's attorney was not opposed to the filing of the 
motion, but did not join in the contents of the motion.  In 
an October 2006 Order, the Court granted the Remand Motion 
that had requested that the Court vacate and remand the Board 
decision for action consistent with the discussion in the 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an effective date earlier than 
August 13, 1998, for the award of TDIU.  He essentially 
contends that various medical reports and Social Security 
Administration (SSA) letters either filed alone or in 
conjunction with increased rating claims for his service-
connected low back disability (which at those times was 
characterized as lumbosacral strain and only later, effective 
August 13, 1998, was determined to include degenerative disc 
disease) constituted informal claims for purpose of assigning 
an effective date earlier than August 13, 1998, for the award 
of TDIU under the pertinent statute pertaining to effective 
dates, 38 U.S.C.A. § 5110(b)(2) and various regulations 
including 38 C.F.R. § 3.157.  

The Remand Motion states that it appears that in its 
March 2006 decision the Board inappropriately limited the 
evidence it looked at to determine the earliest effective 
date for the award of TDIU to that dated within the year 
immediately before August 1998.  The Remand Motion pointed 
out that such a conclusion, which limits the evidence that 
can be considered in making a determination under 38 C.F.R. 
§ 3.400(o)(2) as to the appropriate date for an increased 
rating, does not comport with the Court's holding in Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  (holding the Board 
should consider all evidence when deciding a rating increase 
was ascertainable under 38 U.S.C.A. § 5110(b)(2)).  The 
Remand Motion further asserts that because it had been found 
relevant by the Board that the veteran did not meet the 
schedular criteria for entitlement to TDIU under 38 C.F.R. 
§ 4.16(a) prior to August 1998, the Board should have 
addressed whether the veteran qualified for TDIU under 
38 C.F.R. § 4.16(b) on an extra-schedular basis prior to 
August 1998.  

In June 1990, the Los Angeles RO received a statement from 
the veteran in which he requested that various disabilities 
including "stomach problems" be rated service connected, 
and he requested reevaluation of his back condition.  
Subsequently, in a rating decision dated in February 1991, 
the RO continued the 10 percent rating for duodenal ulcer and 
the 0 percent rating for lumbosacral strain and denied 
service connection for degenerative disc disease with mild 
bulging, L4-L5 and L5-S1.  

The RO accepted the transcript of the veteran's testimony at 
an April 1991 RO hearing as his notice of disagreement with 
the February 1991 decision.  At the hearing, the veteran 
testified that he had missed work because of his back 
condition and in 1990 was placed on state disability because 
of his lower back.  He testified he could not pursue his 
regular course of employment because of his back condition.  
He testified he could not do tasks such as bending, lifting, 
climbing, or working in confined spaces.  He testified there 
was very little he could now do and would be 56 years old 
within a month.  He testified that his back condition, which 
he said originated in the Air Force, was the original cause 
of his current condition.  

Thereafter, the RO issued a statement of the case on the 
issues on appeal including entitlement to increased ratings 
for duodenal ulcers and lumbosacral strain and entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine.  The veteran perfected his appeal, and in 
May 1992, the Board remanded those claims and other service 
connection claims for additional development.  

In November 1992, the veteran submitted an October 1992 
letter from SSA stating he was entitled to monthly SSA 
disability benefits beginning July 1991.  In mid-May 1993 the 
RO issued a supplemental statement of the case on the 
increased rating and service connection claims.  In late 
May 1993, the veteran submitted an August 1992 letter from 
the Texas Rehabilitation Commission notifying him that SSA 
had sent his claim to them for a decision.  The letter 
notified the veteran he was scheduled for a physical 
examination in September 1992 and that the conditions to be 
evaluated were back pain, hypertension, left eye problem, 
ulcers, three herniated nucleus pulposus, and poor 
circulation - right leg.  

In a decision dated in September 1994, the Board denied an 
increased rating for duodenal ulcer, granted a 10 percent 
rating for lumbosacral strain and denied service connection 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine.  In a rating decision dated in 
November 1994, the RO implemented the 10 percent rating for 
lumbosacral strain and notified the veteran of that action in 
December 1994.  

In January 1995, the veteran submitted a copy of a portion of 
the November 1994 rating decision and a copy of a 
November 1992 letter to him from SSA in which SSA notified 
him that it was sending him an additional disability payment 
because it had established he did not get Supplemental 
Security Income money for July 1991 through October 1992.  

As the hearing testimony and the submissions of the SSA and 
Texas Rehabilitation Commission letters put VA on notice that 
the veteran had been determined to be disabled by SSA and 
that back pain and ulcers were considered in that 
determination, the records upon which SSA based its 
determination would appear relevant to the claim of 
entitlement to an effective date earlier than August 13, 
1998, for the award of TDIU.  Thus, VA is obliged to attempt 
to obtain and consider those SSA records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006); see 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In view the information and evidence outlined above, it must 
be determined whether the veteran's April 1991 hearing 
testimony reasonably raised a TDIU claim and/or whether the 
October 1992 SSA disability award letter (received in 
November 1992) alone or together constituted an informal 
claim for TDIU.  Further, if a TDIU claim was raised, did a 
RO decision address the claim in a manner sufficient to 
deduce that the claim was adjudicated.  Id.  Also, it must be 
determined whether the or the August 1992 Texas 
Rehabilitation Commission letter (received in May 1993 after 
the RO issued its May 2003 SSOC on the increased rating and 
service connection claims) reasonably raised a TDIU claim 
that remains pending and likewise whether the November 1992 
SSA letter (received in January 1995) reasonably raised a 
TDIU claim that remains pending.  

If a TDIU claim was reasonably raised at any time prior to 
August 13, 1998, and remains pending, it must be determined 
whether the veteran qualified for TDIU on an extra-schedular 
basis under 38 C.F.R. § 4.16(b) prior to August 13, 1998.  
See Remand Motion at 2-3.  That regulation, 38 C.F.R. 
§ 4.16(b), provides that it is established VA policy that all 
veterans who are unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated as totally disabled.  If the 
veteran's disabilities fail to meet the criteria set forth in 
38 C.F.R. § 4.16(a), the rating board must refer the matter 
to the Director of Compensation and Pension Services for 
consideration of assignment of a TDIU on an extra-schedular 
basis.  Here, the veteran's service connected disabilities 
prior to August 13, 1998, were duodenal ulcer rated 
as 10 percent disabling and lumbosacral strain rated as 
noncompensably disabling prior to June 26, 1990, and rated as 
10 percent disabling from that date until August 13, 1998.  
With these ratings, the minimum percentage requirements for a 
TDIU set forth in 38 C.F.R. § 4.16(a) were not met.  

The Board does not have the authority to award a TIDU under 
38 C.F.R. § 4.16(b) in the first instance.   See Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001) citing Floyd v. Brown, 9 
Vet. App. 88, 94-97 (1995).  This is because 38 C.F.R. 
§ 4.16(b) requires that the RO first submit the claim to the 
Director of the Compensation and Pension Service for extra-
schedular consideration.  Thus, in this case, if it is 
determined there was a pending claim for TDIU at any time 
prior to August 13, 1998, the agency of original jurisdiction 
must consider whether the claim should be submitted to the 
Director of the Compensation and Pension Service for extra-
schedular consideration.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies 
of the veteran's records regarding SSA 
disability benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records 
upon which the decisions were based.  
This should include, but not be limited 
to, the report of a physical 
examination report conducted by Stanley 
J. Zimmerman, M.D., in September 1992.  
All action to obtain the requested 
materials should be documented fully in 
the claims file.  

2.  After review of the record:  

(A)  Determine whether the veteran's 
April 1991 hearing testimony reasonably 
raised a TDIU claim and/or whether the 
October 1992 SSA disability award letter 
(received in November 1992) alone or 
together constituted an informal claim 
for TDIU.  Further, if a TDIU claim was 
raised, determine whether a RO decision 
addressed the claim in a manner 
sufficient to deduce that the claim was 
adjudicated.  See Ingram v. Nicholson, 21 
Vet. App. 232, 247 (2007). 
 
(B) Determine whether the August 1992 
Texas Rehabilitation Commission letter 
(received in May 1993 after the RO issued 
its May 2003 SSOC on the increased rating 
and service connection claims) reasonably 
raised a TDIU claim that remains pending.  

(C) Determine whether the November 1992 
SSA letter (received in January 1995) 
reasonably raised a TDIU claim that 
remains pending.  

Then, if a TDIU claim was reasonably 
raised at any time prior to August 13, 
1998, and remains pending, determine 
whether the veteran qualified for TDIU 
prior to August 13, 1998, and, if so, 
as of what date.  In so doing, consider 
all evidence, including any received 
from SSA pursuant to the above request.  
There must be a determination as to 
whether any pending TDIU claim should 
be referred to the Director of the 
Compensation and Pension Service for 
consideration of assignment of TDIU on 
an extra-schedular basis.  

3.  Thereafter, readjudicate 
entitlement to an effective date 
earlier than August 13, 1998, for the 
award of TDIU.  If the claim is not 
granted to the veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case.  The veteran and 
his attorney should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



